CONFIDENTIAL
 


 
Exhibit 10.1
 
 
AT-WILL EMPLOYMENT, CONFIDENTIAL INFORMATION, NON-COMPETE/ NON-SOLICITATION,
INVENTION ASSIGNMENT,
AND ARBITRATION AGREEMENT
 
As a condition of employment with Wrap Technologies, Inc. (the "Company"), and
in consideration of continued employment with the Company as well as the
compensation set forth in Section 7.E of this Agreement, Thomas Smith (the
“Employee”) and the Company agree to the following provisions of this At-Will
Employment, Confidential Information, Non-Compete/Non-Solicitation, Invention
Assignment, and Arbitration Agreement (this "Agreement"):
 
1.
At-Will Employment
 
EMPLOYEE UNDERSTANDS AND ACKNOWLEDGES THAT HIS EMPLOYMENT WITH THE COMPANY IS
FOR NO SPECIFIED TERM AND CONSTITUTES "AT-WILL" EMPLOYMENT. HE ALSO UNDERSTANDS
THAT ANY REPRESENTATION TO THE CONTRARY IS UNAUTHORIZED AND NOT VALID UNLESS IN
WRITING AND SIGNED BY THE EXECUTIVE CHAIRMAN OR CHIEF EXECUTIVE OFFICER OF THE
COMPANY OR OTHER PERSON AUTHORIZED BY THE BOARD OF DIRECTORS. ACCORDINGLY,
EMPLOYEE ACKNOWLEDGES THAT HIS EMPLOYMENT RELATIONSHIP MAY BE TERMINATED AT ANY
TIME, WITH OR WITHOUT GOOD CAUSE OR FOR ANY OR NO CAUSE, AT HIS OPTION OR AT THE
OPTION OF THE COMPANY, WITH OR WITHOUT NOTICE. EMPLOYEE FURTHER ACKNOWLEDGES
THAT THE COMPANY MAY MODIFY HIS JOB TITLE, SALARY, AND BENEFIT FROM TIME TO TIME
AS COMPANY DEEMS NECESSARY.
2.
Confidentiality
 
A.                  
Definition of Company Confidential Information. The Employee understands that
"Company Confidential Information" means information (including any and all
combinations of individual items of information) that the Company has or will
develop, acquire, create, compile, discover or own, that has value in or to the
Company's business which is not generally known and which the Company wishes to
maintain as confidential. Company Confidential Information includes both
information disclosed by the Company to the Employee, and information developed
or learned by him during the course of his employment with the Company. Company
Confidential Information also includes all information of which the unauthorized
disclosure could be detrimental to the interests of the Company, whether or not
such information is identified as Company Confidential Information. By example,
and without limitation, Company Confidential Information is any and all
non­public information that relates to the actual or anticipated business and/or
products, research or development of the Company, or to the Company's technical
data, trade secrets, or know-how, including, but not limited to, research,
product plans, or other information regarding the Company's products or services
and markets therefor, internal customer lists, software, developments,
inventions, discoveries, ideas, processes, formulas, technology, designs,
drawings, engineering, hardware configuration information, marketing, finances,
and other business information disclosed by the Company either directly or
indirectly in writing, orally or by drawings or inspection of premises, parts,
equipment, or other Company property. Notwithstanding the foregoing, Company
Confidential Information shall not include any such information which ·the
Employee can establish (i) was publicly known or made generally available prior
to the time of disclosure by the Company to him; or (ii) becomes publicly known
or made generally available after disclosure by the Company to Employee through
no wrongful action or omission by him. Employee understands and agrees that the
terms of this Agreement are Company Confidential information, any may be
disclosed only to Employee’s spouse, legal advisor, or tax professionals,
subject to Section 11, below.
 
 
 
-1-

CONFIDENTIAL
 

 
B. 
Nonuse and Nondisclosure. Employee agrees that during and after his employment
with the Company, he shall hold in the strictest confidence and take all
reasonable precautions to prevent any unauthorized use or disclosure of Company
Confidential Information. The Employee will not (i) use Company Confidential
Information for any purpose whatsoever other than for the benefit of the Company
in the course of his employment, or (ii) disclose Company Confidential
Information to any third party without the prior written authorization of a
named Officer of the Company. Prior to disclosure, when compelled by applicable
law, the Employee will provide prior written notice to the Executive Chairman,
CEO, and General Counsel of the Company (as applicable). The Employee agrees
that he obtains no title to any Company Confidential Information, and that the
Company retains all Confidential Information as the sole property of the
Company. The Employee understands that his obligations under this Section 2.B
shall continue after termination of his employment and also that nothing in this
Agreement prevents him from engaging in protected activity, as described in
Section 11 below.
 
C.                  
Former Employer Confidential Information. The Employee agrees that during his
employment with the Company, he shall not improperly use, disclose, or induce
the Company to use any proprietary information or trade secrets of any former
employer or other person or entity with which he has an obligation to keep such
proprietary information or trade secrets in confidence.
 
D.                  
Third Party Information. The Employee recognizes that if the Company receives
confidential or proprietary information from third parties, he will treat that
information as Confidential Information subject to Section 2.B, above.
 
3. 
Ownership
 
A.                  
Assignment of Inventions. As between the Company and himself, the Employee
agrees that all right, title, and interest in and to any and all copyrightable
material, notes, records, drawings, designs, logos, inventions, improvements,
developments, discoveries, ideas and trade secrets conceived, discovered,
authored, invented, developed or reduced to practice by him, solely or in
collaboration with others, during the period of time that he is in the employ of
the Company and within the course of his employment, or with the use of
Company's equipment, supplies, facilities, or Company Confidential Information,
and any copyrights, patents, trade secrets, mask work rights or other
intellectual property rights relating to the foregoing, except as provided in
Section 3.B below (collectively, "Inventions"), are the sole property of the
Company. The Employee also agrees to promptly make full written disclosure to
the Company of any Inventions, and to deliver and assign and hereby irrevocably
assign fully to the Company all of his right, title and interest in and to
Inventions. The Employee agrees that this assignment includes a present
conveyance to the Company of ownership of Inventions that are not yet in
existence. The Employee further acknowledges that all original works of
authorship that are made by him (solely or jointly with others) within the scope
of and during the period of his employment with the Company and that are
protectable by copyright are "works made for hire," as that term is defined in
the United States Copyright Act. The Employee understands and agrees that the
decision whether or not to commercialize or market any Inventions is within the
Company's sole discretion and for the Company's sole benefit, and that no
royalty or other consideration will be due to him as a result of the Company's
efforts to commercialize or market any such Inventions.
 
 
 
 
-2-

CONFIDENTIAL
 
 
B. 
Exception to Assignments. The provisions of this Agreement requiring assignment
of Inventions to the Company do not apply to any Invention that the Employee has
independently developed entirely on his own time without using the Company's
equipment, supplies, facilities, trade secret information or Confidential
Information ("Other Invention"), except that "Other Invention" does not include,
and the provisions of this Agreement requiring assignment of Inventions to the
Company do apply to, Inventions that either (i) relate at the time of conception
or reduction to practice of such Other Invention to the Company's business, or
actual or demonstrably anticipated research or development of the Company or
(ii) result from any work that the Employee performed for the Company. The
Employee will advise the Company promptly in writing of any Invention that he
believes constitutes an Other Invention. The Employee agrees that he shall not
incorporate, or permit to be incorporated, any Other Invention without the
Company's prior written consent. Notwithstanding the foregoing sentence, if, in
the course of his employment with the Company, he incorporates into a Company
product, process or service an Other Invention owned by him or in which he has
an interest, the Employee hereby grants to the Company a nonexclusive,
royalty-free, perpetual, irrevocable, transferable worldwide license (with the
right to grant and authorize sublicenses) to make, have made, use, import, offer
for sale, sell, reproduce, distribute, modify, adapt, prepare derivative works
of, display, perform, and otherwise exploit such incorporated or utilized Other
Inventions, without restriction, including, without limitation, as part of or in
connection with such Invention, and to practice any method related thereto.
 
C.                  
Inventions Retained and Licensed. The Employee will inform the Company, in
writing, before incorporating any inventions, discoveries, ideas, original works
of authorship, developments, improvements, trade secrets and other proprietary
information or intellectual property rights owned by him or in which he has an
interest prior to his employment with the Company ("Prior Inventions") into any
Invention or otherwise utilizing any Prior Invention in the course of his
employment with the Company; and the Company is hereby granted a nonexclusive,
royalty-free, perpetual, irrevocable, transferable worldwide license (with the
right to grant and authorize sublicenses) to make, have made, use, import, offer
for sale, sell, reproduce, distribute, modify, adapt, prepare derivative works
of, display, perform, and otherwise exploit such incorporated or utilized Prior
Inventions, without restriction, including, without limitation, as part of or in
connection with such Invention, and to practice any method related thereto. The
Employee will not incorporate any inventions, discoveries, ideas, original works
of authorship, developments, improvements, trade secrets and other proprietary
information or intellectual property rights owned by any third party into any
Invention without the Company's prior written permission. The Employee executes
the list describing all Prior Inventions that relate to the Company's current or
anticipated business, products, or research and development or, if no such list
is attached, he represents and warrants that there are no such Prior Inventions
hereto as Exhibit A. Furthermore, the Employee represents and warrants that if
any Prior Inventions are included on Exhibit A, they shall not materially affect
his ability to perform all obligations under this Agreement.
 
D.                  
Moral Rights. Any assignment to the Company of Inventions includes all rights of
attribution, paternity, integrity, modification, disclosure and withdrawal, and
any other rights throughout the world that may be known as or referred to as
"moral rights," "artist's rights," "droit moral," or the like (collectively,
"Moral Rights"). To the extent that Moral Rights cannot be assigned under
applicable law, the Employee hereby waives and agrees not to enforce any and all
Moral Rights, including, without limitation, any limitation on subsequent
modification, to the extent permitted under applicable law.
 
-3-

CONFIDENTIAL
 
 
 
E.                  
Maintenance of Records. The Employee agrees to keep and maintain adequate,
current, accurate, and authentic written records of all Inventions made by him
(solely or jointly with others) during his employment with the Company. The
records will be in the form of notes, sketches, drawings, electronic files,
reports, or any other format that may be specified by the Company. As between
the Company and Employee, the records are and will be available to and remain
the sole property of the Company at all times.
 
F.                  
Further Assurances. The Employee agrees to assist the Company, or its designee,
at the Company's expense, in every proper way to secure the Company's rights in
the Inventions in any and all countries, including the disclosure to the Company
of all pertinent information and data with respect thereto, the execution of all
applications, specifications, oaths, assignments, and all other instruments that
the Company shall deem proper or necessary in order to apply for, register,
obtain, maintain, defend, and enforce such rights, and in order to deliver,
assign and convey to the Company, its successors, assigns, and nominees the sole
and exclusive rights, title, and interest in and to all Inventions, and
testifying in a suit or other proceeding relating to such Inventions. The
Employee further agrees that his obligations under this Section 3.F will
continue after the termination of this Agreement.
 
G.                  
Attorney-in-Fact. The Employee agrees that, if the Company is unable because of
his unavailability, mental or physical incapacity, or for any other reason to
secure his signature with respect to any Inventions, including, without
limitation, for the purpose of applying for or pursuing any application for any
United States or foreign patents or mask work or copyright registrations
covering the Inventions assigned to the Company in Section 3.A, then he hereby
irrevocably designates and appoints the Company and its duly authorized officers
and agents as his agent and attorney-in-fact, to act for and on my behalf to
execute and file any papers and oaths, and to do all other lawfully permitted
acts with respect to such Inventions to further the prosecution and issuance of
patents, copyright and mask work registrations with the same legal force and
effect as if executed by the Employee. This power of attorney shall be deemed
coupled with an interest, and shall be irrevocable.
 
4.       Conflicting Obligations
 
A.                  
Current Obligations. The Employee agrees that during his with the Company, he
shall not engage in or undertake any other employment, occupation, consulting
relationship, or commitment that is directly related to the business in which
the Company is now involved or becomes involved or has plans to become involved,
nor will he engage in any other activities that conflict with his obligations to
the Company.
 
B.                  
Prior Relationships. The Employee represents and warrants that he has no other
agreements, relationships, or commitments to any other person or entity that
conflict with the provisions of this Agreement, his obligations to the Company
under this Agreement, or his ability to become employed and perform the services
for which he is being employed by the Company. Moreover, the Employee agrees to
fully indemnify the Company, its directors, officers, agents, employees,
investors, shareholders, administrators, affiliates, divisions, subsidiaries,
predecessor and successor corporations, and assigns for all verdicts, judgments,
settlements, and other losses incurred by any of them resulting from his breach
of his obligations under any agreement with a third party to which he is a party
or obligation to which he is bound, as well as any reasonable attorneys' fees
and costs if the plaintiff is the prevailing party in such an action, except as
prohibited by law.
 
 
-4-

CONFIDENTIAL
 
 
 
5.       
Return of Company Materials
 
The Employee agrees that, at the time of leaving the employ of the Company, he
will deliver to the Company (and will not keep in my possession, recreate or
deliver to anyone else) any and all devices, records, data, notes, reports,
proposals, lists, correspondence, specifications, drawings blueprints, sketches,
materials, equipment, other documents or property, or reproductions of any
aforementioned items developed by him pursuant to his employment with the
Company or otherwise belonging to the Company, its successors or assigns. Upon
separation from employment with the Company, the Employee agrees to immediately
sign and deliver to the Company a Certification that he has returned, or has
made arrangements with the Company to return, all Company materials.
 
6.       
Notification of New Employer
 
Employee grants Company consent to notify Employee’s new employer(s) about
Employee’s obligations under this Agreement if either party terminates this
Agreement.
 
7.      Covenant Not To Compete And Solicitation Restrictions
 
A.                  
Covenant Not to Compete. The Employee agrees that during the course of his
employment and for a period of twelve (12) months immediately following the
termination of his relationship with the Company for any reason, whether with or
without cause, at the option either of the Company or himself, with or without
notice, he shall not, without the prior written consent of the Company actively
compete against the Company. This includes that he shall not compete through
maintaining an employment, contractual, or other business relationship, either
directly or indirectly, to provide services or products competitive to those in
which the Company was engaged, or planned to engage, at the termination of his
employment. This restriction covers the Employee’s activities in every part of
the Territory. For purposes of this Agreement, "Territory" shall mean: all
states of the United States of America in which the Company provided goods or
services, had customers, or otherwise conducted business at any time during the
two-year period prior to the date of the termination of my relationship with the
Company; and (iii) any other countries in which the Company maintains
non-trivial operations or facilities, provided goods or services, had customers,
or otherwise conducted business at any time during the two-year period prior to
the date of the termination of his relationship with the Company.
Notwithstanding the foregoing, this restriction does not prohibit the Employee
from owning securities of corporations listed on a national securities exchange
or regularly traded by national securities dealers. The twelve (12) month period
may be modified as set forth in Section 7.D below.
 
 
-5-

CONFIDENTIAL
 
 
 
B.                  
No Solicitation.
 
(1)                  
Non-Solicitation of Customers. The Employee agrees that for a period of twelve
(12) months immediately following the termination of his relationship with the
Company for any reason, whether with or without cause, at the option either of
the Company or himself, with or without notice, he shall not contact, or cause
to be contacted with any Customer for the purposes of conducting business that
is competitive to that of the Company or for the purpose of disadvantaging the
Company's business in any way. For purposes of this Agreement, "Customer" shall
mean all persons or entities that have used or inquired of the Company's
services at any time during the two-year period preceding the termination of my
employment with the Company. The Company and Employee may agree to craft a
mutually-acceptable announcement regarding his employment termination. The
twelve (12) month period may be modified as set forth in Section 7.D below.
 
(2)                  
Non-Solicitation of Employees and Others. The Employee agrees that for a period
of twelve (12) months immediately following the termination of his relationship
with the Company for any reason, whether with or without cause, at the option
either of the Company or himself, with or without notice he will not directly or
indirectly recruit or solicit any employee of the Company to leave their
employment with the Company, nor will he contact any supplier, vendor or
contractor who conducted business with the Company at any time during the
two-year period preceding the termination of my employment with the Company, to
terminate or adversely modify any business relationship with the Company or not
to proceed with, or enter into, any business relationship with the Company, nor
shall he otherwise interfere with any business relationship between the Company
and any such franchisee, joint venture, supplier, vendor or contractor. The
twelve (12) month period may be modified as set forth in Section 7.D below.
 
C.                  
Acknowledgements. The Employee acknowledges that he shall derive significant
value from the Company's agreement to provide him with Company Confidential
Information to enable him to optimize the performance of his duties to the
Company. The Employee further acknowledges that his fulfillment of the
obligations contained in this Agreement, including, but not limited to, his
obligation neither to disclose nor to use Company Confidential Information other
than for the Company's exclusive benefit and his obligations not to compete and
not to solicit contained in subsections (A) and (B) above, is necessary to
protect Company Confidential Information and, consequently, to preserve the
value and goodwill of the Company. The Employee also acknowledges the time,
geographic and scope limitations of his obligations under subsections (A) and
(B) above are fair and reasonable in all respects, especially in light of the
Company's need to protect Company Confidential Information and the scope and
nature of the Company's business, and that he shall not be precluded from
gainful employment if he is obligated not to compete with the Company or solicit
its customers, employees, or others during the period and within the Territory
as described above.
 
D.                  
Separate Covenants. The covenants contained in Sections 7.A and 7.B, above, will
be construed as a series of separate covenants. If an adjudicator finds the
twelve (12) month periods set forth in Sections 7.A or 7.B, above, to exceed the
reasonable length of a covenant, then the adjudicator may expressly limit the
time restriction to one that the adjudicator believes is reasonable in light of
the circumstances and consideration paid in Section 7.E, below. The adjudicator
may also modify the Territory to one that the adjudicator deems reasonable under
the circumstances. In the event that the adjudicator does not exercise the power
granted to it in the prior sentences that allow for modification of the time
limits and/or Territory, the Company and Employee agree to replace such invalid
or unenforceable term or provision with a valid and enforceable term or
provision that will achieve, to the extent possible, the economic, business and
other purposes of such invalid or unenforceable term.
 
 
 
 
-6-

CONFIDENTIAL
 
 
E. 
Consideration. As consideration for the restrictions set forth in Sections 7.A
and 7.B, above, the Company agrees to pay the Employee the one-time sum of one
hundred and fifty thousand dollars ($150,000) within five (5) business days upon
Employee’s execution of this Agreement. The Employee understands that this
consideration is not otherwise owed to him but is granted in exchange for these
covenants.
 
8.       
Conflict of Interest Guidelines
 
The Employee agrees to diligently adhere to all policies of the Company adopted
during his employment, and recognize that these policies may be revised from
time to time during his employment.
 
9.      Dispute Resolution
 
Any dispute concerning this Agreement for the employment relationship shall be
resolved through arbitration conducted by the American Arbitration Association
(“AAA”) and according to the AAA’s Employment Arbitration Rules then in effect
or, if the Employment Arbitration Rules are no longer in effect, then according
to the AAA’s commercial dispute resolution procedures. The arbitration shall
proceed in Arizona unless the Company and Employee (the “Parties”) agree to an
alternative forum. The prevailing party in any dispute pertaining to this
Agreement shall be entitled to recover its/his costs and attorney's fees. The
Employee understands that an application for injunctive relief may, however, be
filed in Arizona state and federal courts as set forth in Section 10.A, below.
 
10.                  
Miscellaneous
 
A.                  
Governing Law; Consent to Personal Jurisdiction. This Agreement will be governed
by the laws of the State of Arizona without regard to Arizona's conflicts-of-law
rules that may result in the application of the laws of any jurisdiction other
than Arizona. To the extent that any lawsuit is permitted or filed relating to
this Agreement, I hereby expressly consent to the personal and exclusive
jurisdiction and venue of the state and federal courts located in Arizona.
 
B.                  
Assignability. The rights and obligations under this Agreement are personal and
not assignable by either party. The parties may agree to assign rights, but only
in writing and only before the rights are attempted to be assigned.
 
C.                  
Entire Agreement. This Agreement sets forth the entire agreement and
understanding between the Parties with respect to the subject matter herein and
supersedes all prior written and oral agreements, discussions, or
representations. Any subsequent change or changes in the Employee’s duties,
salary, compensation, conditions or any other terms of employment will not
affect the validity or scope of this Agreement.
 
D.                  
Headings. Headings are used in this Agreement for reference only and shall not
be considered when interpreting this Agreement.
 
E.                  
Severability. If a court or other body of competent jurisdiction finds, or the
Parties mutually believe, any provision of this Agreement, or portion thereof,
to be invalid or unenforceable, such provision will be enforced to the maximum
extent permissible so as to effect the intent of the Parties, and the remainder
of this Agreement will continue in full force and effect.
 
 
 
 
-7-

CONFIDENTIAL
 
 
F. 
Modification, Waiver. No modification of or amendment to this Agreement, nor any
waiver of any rights under this Agreement, will be effective unless in a writing
signed by a person authorized by the Board of Directors and the Employee. Waiver
by the Company of a breach of any provision of this Agreement will not operate
as a waiver of any other or subsequent breach.
 
11.                  
Protected Activity Not Prohibited
 
The Employee understands that nothing in this Agreement limits or prohibits him
from filing a charge or complaint with, or otherwise communicating or
cooperating with or participating in any investigation or proceeding that may be
conducted by, any federal, state or local government agency or commission,
including the Securities and Exchange Commission, the Equal Employment
Opportunity Commission, the Occupational Safety and Health Administration, and
the National Labor Relations Board ("Government Agencies"), including disclosing
documents or other information as permitted by law, without giving notice to, or
receiving authorization from, the Company. Notwithstanding, in making any such
disclosures or communications, the Employee agrees to take all reasonable
precautions to prevent any unauthorized use or disclosure of any information
that may constitute Company Confidential Information to any parties other than
the Government Agencies. The Employee further understands that he is not
permitted to disclose the Company's attorney-client privileged communications or
attorney work product. In addition, he hereby acknowledges that the Company has
provided him with notice in compliance with the Defend Trade Secrets Act of 2016
regarding immunity from liability for limited disclosures of trade secrets. The
full text of the notice is attached in Exhibit B.
 
IN WITNESS THEREOF, the Parties hereto each acting with understanding and proper
authority do hereby execute this Agreement.
 
THOMAS SMITH
Signature: /s/ Thomas Smith                
Date: September 8, 2020                           
 
 
WRAP TECHNOLOGIES, INC.
Signature: /s/ Scott Cohen          
Date: September 9, 2020            
 
 
-8-

CONFIDENTIAL
 
 
 
EXHIBIT A
 
LIST OF PRIOR INVENTIONS
AND ORIGINAL WORKS OF AUTHORSHIP
 
Title
Date
Identifying Number or Brief Description
 
 
 

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
THOMAS SMITH, attests:
 
__ No inventions or improvements
__ Additional Sheets Attached
 
Signature: ________________________
Date: ____________________
 
 
 
 
-9-

CONFIDENTIAL
 
 
 
EXHIBIT B
 
SECTION 7 OF THE DEFEND TRADE SECRETS ACT OF 2016
 
Pursuant to the Defend Trade Secrets Act of 2016, Employee understands that:
 
An individual may not be held criminally or civilly liable for any federal or
state trade secret law for the disclosure of a trade secret that: (A) is made
(i) in confidence to a federal, state, or local government official, either
directly or indirectly, or to an attorney; and (ii) solely for the purpose of
reporting or investigating a suspected violation of law; or (B) is made in a
complaint or other document that is filed under seal in a lawsuit or other
proceeding.
 
 
-10-
